     Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 1 of 67




                     IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF NEW MEXICO

JANE DOE,

       Plaintiff,

v.                                                                  No. ___________________

THE NEW MEXICO BOARD OF
BAR EXAMINERS, and THE NATIONAL
CONFERENCE OF BAR EXAMINERS, et al.,

       Defendants.

                    COMPLAINT FOR CIVIL RIGHTS VIOLATIONS
                         AND VIOLATIONS OF THE ADA

              Plaintiff, Dr. Jane Doe, resides in Baton Rouge, Louisiana, and brings this action

              against Defendants, who are working for or on behalf of the New Mexico Board

              of Bar Examiners (“NMBBE”), in their official capacities and in their individual

              capacities for monetary damages to redress civil rights violations and due process

              violations. Plaintiff brings her action under the Constitution of the United States,

              Title II and Title III of the Americans with Disabilities Act (ADA), 42 U.S.C. §

              12101 et seq., Section 504 of the Rehabilitation Act (“Section 504”), 29 U.S.C. §

              794 et seq., and the New Mexico State Constitution, for violations suffered as a

              result of the Defendants’ actions. This is a civil action seeking damages against

              Defendants for committing acts under the color of law and depriving Dr. Jane

              Doe (“Plaintiff”) of rights secured by the Constitution of the United States and

              the New Mexico State Constitution.




                                                                                                1
Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 2 of 67




                                JURISDICTION AND VENUE

  1.    Subject matter jurisdiction exists in this Court under the Americans with

        Disabilities Act and Section 504 of the Rehabilitation Act pursuant to 28 U.S.C.

        §§ 1331 and 1343. Supplemental jurisdiction exists for the Plaintiff’s claims

        under the New Mexico Statutes, Chapter 28, cited as the “New Mexico Human

        Rights Act,” Articles 1, 7, and 10 pursuant to 28 U.S.C. § 1367.

  2.    Under 28 U.S.C. § 1391(b)(1)-(2) and (c)(2), the venue is proper in this district

        because the Plaintiff experienced a substantial part of the discriminatory unlawful

        events giving rise to the claims that occurred in the District of New Mexico, and

        the substantial part of the property that is the subject of the action is situated in

        this District where the Plaintiff suffered, and continues to suffer, from the

        unremitting wrongdoings and consequences of Defendants’ abuse of authoritative

        power and discriminatory actions.

  3.    This action is also brought for compensatory damages, punitive damages, and

        Attorney’s fees pursuant to 42 U.S.C. §1983 and §1988 for violations of Plaintiff’s

        Civil Rights, as secured by federal statutes and the Constitution of the United

        States. Plaintiff further invokes the pendent and supplemental jurisdiction of the

        Court to decide claims arising under Federal and State laws.

                                            PARTIES

  4.    Plaintiff is a United States citizen residing in the East Baton Rouge Parish of

        Louisiana; she is a qualified individual with permanent and terminal disabilities

        entitled to accommodations as a bar examination candidate under the Americans

        with Disabilities Act (“ADA”), Section 504 of the Rehabilitation Act of 1973



                                                                                           2
Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 3 of 67




        (“Section 504”), the New Mexico State Constitution Article II, Bill of Rights,

        Section 18, and the New Mexico Human Rights Act, Articles 1, 7, and 10

        pursuant to 28 U.S.C. § 1367.

  5.    Defendant, NMBBE, is a Municipal Corporation and political subdivision of the

        State of New Mexico and is organized under the laws of the State of New Mexico.

        This Defendant can be served at its place of business located at 2440 Louisiana

        Avenue, Albuquerque, New Mexico, 87710.

  6.    All the unlawful acts alleged herein were committed by Defendants acting within

        the scope of their employment, or as Board Members of the Defendants, NMBBE,

        under the color of state law.

  7.    All individual Defendants are being sued in their official and individual

        capacities.

  8.    Defendant, Former Executive Director Sophie Martin (Esq.), of the NMBBE and

        current Board Member of the NMBBE and/or employee of the State of New

        Mexico Sophie Martin is being sued in her official capacity, former official

        capacity, and her individual capacity. In 2019, Sophie Martin, Esq., was the

        Executive Director of the NMBBE. As of 2021, Sophie Martin, Esq., is a board

        member.

  9.    Defendant, Howard Thomas, Esq., a Board Member of the NMBBE, New Mexico

        and/or employee of the State of New Mexico is being sued in her official capacity

        and her individual capacity.




                                                                                       3
Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 4 of 67




  10.   Defendant, Cindy Lovato-Farmer, Esq., a Board Member of the NMBBE, New

        Mexico and/or employee of the State of New Mexico is being sued in her official

        capacity and her individual capacity.

  11.   Defendant, Honorable Nan Nash, a Board Member of the NMBBE, New Mexico

        and/or employee of the State of New Mexico is being sued in her official capacity

        and her individual capacity.

  12.   Defendant, Mateo Page, Esq., a Board Member of the NMBBE, New Mexico

        and/or employee of the State of New Mexico is being sued in her official

        capacity and her individual capacity.

  13.   Defendant, Honorable Henry Alaniz, a Board Member of the NMBBE, New

        Mexico and/or employee of the State of New Mexico is being sued in her official

        capacity and her individual capacity.

  14.   Defendant National Conference of Bar Examiners (“NCBE”) is a multimillion-

        dollar corporation that owns, develops, and controls various tests relating to the

        licensing of law school graduates seeking admission to the bar. Its mission

        includes assisting bar admission authorities by providing standardized for the

        testing of applicants for admission to the practice of law.       The NCBE is

        headquartered in Madison, Wisconsin, a jurisdiction of automatic bar licensure

        via diploma privilege, but composes and offers the MPRE and MBE in most

        jurisdictions, including New Mexico. NCBE determines the formats (print,

        Braille, electronic document, etc.) in which the MPRE and MBE are offered and

        the accommodations that are available to examinees with disabilities. The NCBE

        also grades and scores all examinations under its purview.



                                                                                        4
Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 5 of 67




  15.   Defendant, Ari Biernoff, Esq., a Board Member of the NMBBE, New Mexico

        and/or employee of the State of New Mexico is being sued in her official capacity

        and her individual capacity.

  16.   Defendant, Victoria Garcia, Esq., a Board Member of the NMBBE, New Mexico

        and/or employee of the State of New Mexico is being sued in her official capacity

        and her individual capacity.

  17.   Defendant, Margaret Graham, Esq., a Board Member of the NMBBE, New

        Mexico and/or employee of the State of New Mexico is being sued in her official

        capacity and her individual capacity.

  18.   Defendant, Torri Jacobus, Esq. a Board Member of the NMBBE, New Mexico

        and/or employee of the State of New Mexico is being sued in her official capacity

        and her individual capacity.

  19.   Defendant, Rosalyn Nguyen, Esq., a Board Member of the NMBBE, New Mexico

        and/or employee of the State of New Mexico is being sued in her official capacity

        and her individual capacity.

  20.   Defendant, Dylan O’Reilly, Esq., a Board Member of the NMBBE, New Mexico

        and/or employee of the State of New Mexico is being sued in her official capacity

        and her individual capacity.

  21.   Defendant, Olga Serafimov, Esq., a Board Member of the NMBBE, New Mexico

        and/or employee of the State of New Mexico is being sued in her official capacity

        and her individual capacity.




                                                                                       5
      Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 6 of 67




          22.        Defendant, Lucinda Silva, Esq., a Board Member of the NMBBE, New Mexico

                     and/or employee of the State of New Mexico is being sued in her official capacity

                     and her individual capacity.

          23.        Defendant, Honorable Barbara Vigil, a Board Member of the NMBBE, New

                     Mexico and/or employee of the State of New Mexico is being sued in her official

                     capacity and her individual capacity.

          24.        Defendant, Concepcion Flores, Esq., a Board Member of the NMBBE, New

                     Mexico and/or employee of the State of New Mexico is being sued in her official

                     capacity and her individual capacity.

          25.        All of the unlawful acts of the Defendants alleged herein were committed by the

                     said Defendants while acting within the scope of employment with the

                     Defendants, NMBBE and NCBE.

          26.        Contributory Defendant, National Conference of Bar Examiners, is known as a

                     non-profit entity via public and tax records, with a relationship to jurisdictions

                     that choose to distribute one or more NCBE exams as part of their state bar

                     admission processes, as the NCBE is accountable to, per its mission and the

                     NCBE publication:1

                     a) Develop and produce the licensing tests used by most US jurisdictions for

                           admission to the bar: the Multistate Bar Examination (MBE), the Multistate

                           Essay Examination (MEE), and the Multistate Performance Test (MPT);

                     b) Coordinate the Uniform Bar Examination (UBE), which results in score

                           portability;


1
  See the Mission, Vision, Core Values, and Mission Fulfillment of the National Conference of Bar Examiners at
https://www.ncbex.org/about/.



                                                                                                                 6
Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 7 of 67




        c) Develop the Multistate Professional Responsibility Examination (MPRE)

           required for admission to the bar by most US jurisdictions;

        d) Score the MBE and the MPRE and report scores to the jurisdictions;

        e) Provide support to jurisdiction exam administrators before, during, and after

           each exam administration;

        f) Provide psychometric consulting, research, and data forensics services to

           jurisdictions;

        g) conduct character and fitness investigations on behalf of jurisdictions;

        h) provide score services and other admission-related services to applicants on

           behalf of jurisdictions;

        i) offer study aids for applicants, both free of charge and for purchase;

        j) sponsor a wide range of educational events for jurisdiction bar examiners and

           bar admission administrators, legal educators, and states' highest courts,

           including the Annual Bar Admissions Conference and other conferences,

           seminars, and workshops throughout the year;

        k) provide training for jurisdiction graders, including grading workshops for the

           MEE and MPT following each exam administration;

        l) publish the quarterly Bar Examiner magazine, the annual Comprehensive

           Guide to Bar Admission Requirements, and other information about the bar

           admissions process; and

        m) maintain comprehensive admissions information for all US jurisdictions on

           the NCBE website.




                                                                                       7
Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 8 of 67




  26.   Defendants, John Doe 1 through 20, are fictitious names of other NMBBE

        officers, employees, agents, or representatives who participated in any way in the

        discrimination and/or other ADA violations of Plaintiff, were responsible for the

        hiring, training, supervision, and/or retention of Defendants; were responsible for

        any other act or acts alleged in this Complaint.

  27.   Defendant, National Conference of Bar Examiners ("NCBE") is an organization

        that develops, maintains, and applies reasonable uniform standards, education,

        and testing for the United States in all jurisdictions administering the exam.

  28.   Defendants identified, or to be identified, that aided and abetted and/or conspired

        with each other to deprive Plaintiff of her rights, under the laws of the United

        States and the State of New Mexico. The designation, "Defendants," refers to all

        above named Defendants and unnamed Defendants including John Does 1

        through 20.

                             FACTUAL ALLEGATIONS

  29.   Plaintiff is a minority woman from a family of diverse heritage. Despite being

        born with permanent pulmonary disabilities, Plaintiff attended the University of

        South Carolina (initially prelaw), Regent University, Capella University, and

        Cornell University to earn double bachelorette degrees, a master’s degree, a

        doctorate degree, and post-doctoral certification.

  30.   She earned a career in Higher Education before focusing on her long-term goal

        of becoming an attorney as an encore career.

  31.   In October 2014, after her father’s death from medical malpractice, Plaintiff

        began law school as a student in the Inter-Institutional Cooperative Program at



                                                                                         8
Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 9 of 67




        Southern University, Louisiana State University, and Tulane University, which

        all provided reasonable ADA academic course and examination accommodations

        every scholastic term.

  32.   On May 12, 2018, Plaintiff graduated with pro-bono honors while her health

        continued to decline. She diligently prepared to become an attorney by

        completing and passing the Multistate Professional Responsibility Exam (MPRE)

        and Uniform Bar Examinations (UBE) with contracted accommodations, per her

        protected rights under the ADA.

  33.   However, the NCBE repeatedly refused reasonably accommodating the Plaintiff

        for testing.

  34.   June 5, 2018, the NCBE denied the Plaintiff reasonable ADA accommodations

        for the MPRE. The NCBE’s denial was unlawful because a legal reasoning was

        not provided. In July 2018, the Plaintiff became visually impaired. Still, she

        completed the MPRE on August 11, 2018—yet extremely disruptive testing

        irregularities by examinees occurred at the exam center. Consequently, the NCBE

        invalidated the compromised exam. Despite that turmoil, the Plaintiff earned a

        passing MPRE score acceptable in all United States jurisdictions in a subsequent

        MPRE conducted on November 5, 2018.

  35.   By August 10, 2018, as reported to the NCBE,           completed the UBE in

        Washington, but again, there was failure to ensure reasonable accommodations,

        such as inoperative restroom facilities and consistent commotion.




                                                                                      9
Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 10 of 67




  36.   On September 19, 2019, the Plaintiff applied to complete the bar exam as a

        Courtesy Seater in New Mexico. Again, the Plaintiff encountered difficulties

        ensuring reasonable accommodations.

  37.   Under the ADA, the Plaintiff applied to complete the UBE as a Courtesy Seater

        with physician-prescribed testing accommodations as follow:

        a)     To wear warm clothing (hat, jacket, etc.);

        b)     To wear a medical mask;

        c)     Seating alone in a distraction free room away from air vents and

               minimal exposure to bacteria;

        d)     50% additional testing time that concludes daily by 4pm; ed) Use of

               medical aids such as an inhaler, magnifier, or eye drops with (ability

               to keep medicine on person;, i.e. Physical Prompts)

        e)     18 point18-point font on printed materials; and

        f)     Writing multiple choice answers on a sheet of paper.

  38.   In November 2019, Defendant Martin communicated that the medically

        prescribed recommendations were not feasible in an accommodations contract.

  39.   Such denial of accommodations occurred despite the NMBBE’s and the NCBE’s

        policy of ensuring the feasibility of accommodations that are medically supported

        via ADA recommendations and requests.

  40.   Additionally, in September 2019, the NMBBE administration failed to initially

        process application materials correctly, which caused redundant complications

        before the exam.




                                                                                        10
Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 11 of 67




  41.   For example, the Plaintiff applied with payment as a Courtesy Seater to complete

        the UBE in New Mexico by the proper deadline. However, the NMBBE failed to

        properly process the payment three times.

  42.   Then, the NMBBE repeatedly requested a Federal Bureau of Investigation (FBI)

        and State Fingerprint Report, which was completed and sent to the NMBBE, as

        verified by the fingerprinting corporation, Gemalto, Inc. However, the NMBBE

        constantly sent notices that the Plaintiff could not sit for the exam because the

        criteria were unfulfilled.

  43.   On October 7, 2019, the investigation and report were correctly completed by the

        Plaintiff and initially submitted rightly. Gemalto, Inc. supported the Plaintiff by

        reiterating to the NMBBE the Plaintiff’s punctuality in fulfilling the criteria.

  44.   A reply from the NMBBE was not forthcoming.

  45.   The NMBBE failed to respond in October 2019 and November 2019 but sustained

        requesting the Plaintiff repay for the investigative fingerprint report or be denied

        the opportunity to sit for the exam.         In December 2019, Gelmato, Inc.,

        management communicated again that the Plaintiff fulfilled the criteria. The

        NMBBE failed to access the information by the established deadline.

  46.   The board did not update the Plaintiff’s records until December 30, 2019.

  47.   Likewise, in October 2019 and November 2019, Defendant Martin invasively

        questioned the Plaintiff concerning past test accommodations, in direct violation




                                                                                           11
     Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 12 of 67




                       of the ADA.2 The questioning involved the Plaintiff’s purpose of testing in New

                       Mexico and the Plaintiff’s goal to earn a transferrable exam score.

           48.         Then, in December 2019, the NMBBE continued to send duplicate transcript

                       records requests from the law school the Plaintiff attended, though the law school

                       had already certified that transcript records had been sent to the NMBBE when

                       first requested in the Fall of 2019.

           49.         The habitual unprofessional miscommunication or lack of communication by the

                       NMBBE elevated by January 1, 2020.

           50.         In January 2020, when the Plaintiff immediately notified the NMBBE of potential

                       emergent accommodations because two terminal health diagnoses that are life-

                       threatening conditions were medically advised, she obtained no reply.

           51.         The Plaintiff conformed to the requirement in Section C of the NMBBE’s Testing

                       Accommodations Policy, as both terminal illnesses impacted previous permanent

                       composite disabilities.

           52.         The Plaintiff indicated she still intended to test in the notification. The NMBBE

                       still did not respond.

           53.         Pertinent test information in an admission exam ticket was not provided by the

                       NMBBE until February 17, 2020. Though NMBBE staff communicated in 2019

                       to the Plaintiff that the exam likely would be at the modernized and updated

                       Albuquerque Convention Center,3 the admission ticket information was contrary.



2
  For ADA candidates testing, excessive and burdensome documentation demands, inclusive of invasive questioning, are prohibited for high-
stakes tests that are gateways to professional opportunities. See the United States Department of Justice, Civil Rights Division, Disability Rights
Section.
3
  Vonage Holdings Corporation transcription services obtained records of communication submitted by the New Mexico NMBBE of Bar
Examiners staff in 2019-2020.



                                                                                                                                               12
     Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 13 of 67




           54.        On February 25, 2020, the NMBBE began testing ADA examinees in the Uptown

                      Tower under construction for structural renovations at 2440 Louisiana Avenue,

                      Albuquerque, New Mexico, 87710. The Defendants decided to test non-

                      accommodated examinees at the Albuquerque Convention Center.

                                 55.        The NMBBE guaranteed, miscarried, and breached the following

                      ADA testing accommodations contracted for February 25, 2020, until February

                      28, 2020:

                      a)         To wear warm clothing (hat, jacket, etc.);

                      b)         To wear a medical mask;

                      c)         Seating alone in a distraction free room away from air vents and

                                 minimal exposure to bacteria;

                      d)       50% additional testing time that concludes daily by 4pm;

                      d)         Use of medical aids such as an inhaler, magnifier, or eye drops with

                                 ability to keep medicine on person; (ability to keep medicine on person,

                                 i.e. Physical Prompts)

                      e)         18 point font of printed materials;

                      f)         Writing multiple choice answers on a sheet of paper.

           56.        Despite physicians submitting meticulous testing recommendations beyond the

                      basic requirements to satisfy ADA protocols, 4 Defendant Martin knowingly




4
  Any documentation if required by a testing entity in support of a request for testing accommodations must be reasonable and limited to the
need for the requested testing accommodations. Requests for supporting documentation should be narrowly tailored to the information needed
to determine the nature of the candidate’s disability and his or her need for the requested testing accommodation. Depending on the particular
testing accommodation request and the nature of the disability, however, a testing entity may only need one or two of the above documents to
determine the nature of the candidate’s disability and his or her need for the requested testing accommodation. If so, a testing entity should
generally limit its request for documentation to those one or two items and should generally evaluate the testing accommodation request based
on those limited documents without requiring further documentation. See the United States Department of Justice, Civil Rights Division,
Disability Rights Section, ADA Testing Accommodations Requirements.



                                                                                                                                          13
Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 14 of 67




        failed and continued to fail to remedy not reasonably accommodating the

        Plaintiff.

  57.   The NMBBE could have simply and reasonably applied relocation to a renovated

        floor and room as a remedy but did not.

  58.   On February 25 through 28, 2020, the Plaintiff filed unaccommodated testing

        complaints were filed immediately at the Uptown Tower with the NCBE Test

        Administrator and NMBBE UBE Test Proctor. The staff submitted these

        grievances daily via telephone, or in person on another floor in the building, to

        Defendant Martin.

  59.   The NCBE Test Administrator assured that Defendant Martin, would contact the

        Plaintiff to discuss the grievances before exam scoring commenced. The NCBE

        Test Administrator instructed the Plaintiff to email her grievances to affirm the

        exam irregularities, which was completed on February 29, 2020. Additionally,

        these grievances were mailed via the United States Post Office in March 2020.

  60.   The NCBE’s legal counsel, Brad Gilbert, communicated in September, October,

        and November of 2019 that the NMBBE is solely responsible for the ADA

        violations and remedies. Per Attorney Gilbert’s instruction, multiple grievances

        were filed with the NMBBE. Grievances were sent to the NMBBE via email,

        telephone, facsimile, United States Post Office, and FedEx Corporation.

  61.   On April 14, 2020, the Plaintiff received an NMBBE exam score report prior to

        any attempt by the NMBBE and NCBE to substantially address the February 2020

        testing grievances.




                                                                                      14
     Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 15 of 67




          62.        According to procedures communicated by the NCBE Test Administrator,

                     because testing irregularities reported in grievances would be addressed before

                     the exam was scored, the NMBBE failed to substantially address the grievances,

                     and the scoring was improper by NCBE guidelines.

          63.        Further, the scoring was improper for compound reasons, such as the NMBBE

                     exam report being radically variant from previous exam scores, transcription

                     services, and technicalities with the exam software. The reasons were reported to

                     the NMBBE and NCBE by summer 2020.

          64.        The Defendants continue to discriminate against the Plaintiff because the

                     Defendants maintain official records of the Plaintiff’s bar exam with inaccurate

                     score results that were obtained under discriminatory conditions without

                     recourse. The Defendants have taken no affirmative steps to undo the harm the

                     NMBBE’s conduct caused and continues to cause.


          65.        To date, the NMBBE and NCBE failed to properly score the Plaintiff’s bar exam

                     and address testing accommodations ’grievances.5

          66.        The NMBBE continually fails to substantially address civil rights violations

                     committed against the Plaintiff, which equates to over a year and a half without

                     resolve.

          67.        Overall, the NMBBE and NCBE grotesquely and repeatedly failed to

                     accommodate the Plaintiff from the onset of her application.



5
 The NCBE scores bar exams and scores bar exams on behalf of jurisdictions. See the Mission, Vision, Core Values, and Mission Fulfillment
of the National Conference of Bar Examiners at https://www.ncbex.org/about/.



                                                                                                                                      15
Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 16 of 67




  68.   The Defendant’s gross deviations from a reasonable standard of care by a State

        Board of Bar Examiners must be remedied under Federal and State laws.

                                  FIRST CAUSE OF ACTION
                                    FIRST CLAIM FOR RELIEF:

                   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
                (42 U.S.C. §§ 12101 et seq. & Violation of Due Process Rights)
  69.   Plaintiff Jane Doe realleges and incorporates by reference set forth in paragraphs

        1-68.

  70.   On April 30, 2020, Defendants violated the Plaintiff’s Constitutional due process

        rights. As a direct and proximate result of Defendants' actions, Plaintiff was

        deprived of her rights to due process, the privileges and immunities secured to

        her under the Constitution of and laws of the State of New Mexico, including, but

        not limited to her rights under the New Mexico Human Rights Act.

  71.   The Plaintiff is a Visually Impaired individual with multiple permanent and

        terminal disabilities. Her permanent disabilities include physical impairments that

        substantially limit the major life activities of learning, studying, reading,

        communicating, test-taking, concentrating, and recalling.

  72.   The Plaintiff is a qualified disabled individual because she was eligible to and did

        complete the bar examination offered by the Defendants.

  73.   By excluding and failing to accommodate the Plaintiff during the exam, the

        Defendants discriminated against the complainant, who was an otherwise

        qualified applicant for an accommodated exam because she has impairments that

        substantially limit one or more major life activities, has substantive records of the




                                                                                          16
     Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 17 of 67




                      impairments 6 , and was recognized by the Defendants prior as having the

                      impairments. 42 U.S.C. §§ 12102, 12111, 12112; 29 C.F.R. §§ 1630.2, 1630.4.

           74.        The NMBBE:

                      a. administers a professional licensing examination, as

                      b. a public entity, and as

                      c. a state instrumentality subject to the nondiscrimination requirements of Title

                            II and Title III of the Americans with Disabilities Act.

                      PROFESSIONAL LICENSING EXAMINATION NCBE TEST ADMINISTRATOR


           75.        Professional licensing examinations are governed by statutes and regulations

                      prohibiting the NMBBE and NCBE from discriminating on the basis of disability.

           76.        The NMBBE has specific functions on behalf of a government authority at the

                      direction of the NCBE to administer the exam. Hence, an NCBE Test

                      Administrator was at the premises of the bar exam.

           77.        Among other things, NMBBE agents and employees are charged with the

                      obligation to ensure the NMBBE avoids discriminating based on disability.

                      PUBLIC ENTITY UNDER TITLE II


           78.        The NMBBE is a public State Agency because it administers a professional

                      licensing exam as an administrative unit of government activity organized as an

                      extension or commission of the State with Federal or State funding.


6
  If a candidate requests the same testing accommodations he or she previously received on a similar standardized exam or high-stakes test,
provides proof of having received the previous testing accommodations, and certifies his or her current need for the testing accommodations due
to disability, then a testing entity should generally grant the same testing accommodations for the current standardized exam or high-stakes test
without requesting further documentation from the candidate. So, for example, a person with a disability who receives a testing accommodation
to sit for the SAT should generally get the same testing accommodation to take the GRE, LSAC, or MCAT. See the United States Department
of Justice, Civil Rights Division, Disability Rights Section, ADA Testing Accommodations Requirements.



                                                                                                                                             17
Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 18 of 67




  79.   Public entities and state instrumentalities are subject to the nondiscrimination

        requirements of Title II of the Americans with Disabilities Act.

  80.   Public entities must reasonably modify their policies, practices, conduct, or

        procedures to avoid discrimination, including inaccessibility due to the

        composition or structure of buildings. If there are alterations, revisions, or

        changes to buildings, the entities must make the altered or modified portions

        readily accessible for ADA patrons.

  81.   Under the ADA's requirement to make reasonable modifications in policies and

        procedures, the NMBBE is required to form modifications unless the NMBBE

        can establish that making the modifications would be unreasonable or would

        "fundamentally alter" its program. 28 C.F.R. §35.130(b)(7).

  82.   Plaintiff’s accommodations would not have “fundamentally altered” the

        NMBBE’s exam administration or program.

  83.   The NMBBE violated the Plaintiff’s civil and protected rights to have reasonable

        accessibility modifications required under Federal Law and the Plaintiff suffered

        damages as a result.

        STATE INSTRUMENTALITY UNDER TITLE III

  84.   The NMBBE is the only entity in New Mexico that offers the Uniform Bar

        Examination as a passage and prerequisite for the practice of law in New Mexico

        and in jurisdictions accepting portable Uniform Bar Examination scores. See 42

        U.S.C. §12189.




                                                                                      18
     Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 19 of 67




           85.        The NMBBE, as a public entity and state instrumentality, is prohibited from any

                      conduct of discrimination by the requirements of Title III of the Americans with

                      Disabilities Act. The ADA public accommodations provisions permit individuals

                      to allege discrimination based on a reasonable belief that discrimination is about

                      to occur before it literally manifests.

           86.        The resolution of ADA challenges in a timely manner prior to inaccessibility

                      occurring or immediately when failure to accommodate occurs is a responsibility

                      of public entities.

           87.        The NMBBE failed to fulfill this obligation as a public entity and state

                      instrumentality.

           88.        The NMBBE’s lack of a timely substantial response coupled with the deprived

                      reasonable accommodations constitutes a denial of equal opportunity and of equal

                      treatment in an examination setting for people with multiple disabilities.7

           89.        Thus, the Plaintiff’s civil rights were and continue to be violated.

           90.        The ADA imposes strict standards of conduct on State Boards of Bar Examiners

                      and similar entities because in their power to license adults, those NMBBEs and

                      entities hold extremely esteemed keys to professional careers or to valuable

                      professional opportunities.8

           91.        Section 309 of Title III provides that:

                      a)         “Any person that offers examinations of courses related to applications,
                                 licensing, certification, or credentialing for secondary or post-secondary
                                 education, professional, or trade purposes shall offer such examinations

7
 See the United States Department of Justice, Civil Rights Division, Disability Rights Section, ADA Testing Accommodations Requirements.
8
 The Department of Justice encouraged people with disabilities to be self-sufficient and efficient. See the United States Department of Justice,
Civil Rights Division, Disability Rights Section, Revised Final Regulations for State and Local Government Services and Public
Accommodations and Commercial Facilities.



                                                                                                                                            19
Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 20 of 67




               or courses in a place and manner accessible to persons with disabilities or
               offer alternative accessible arrangements for such individuals.”
        b)     The preamble to the Title III regulations explains:
               “Section 309 is intended to fill the gap that is created when licensing,
               certification, and other testing authorities are not covered by section 504
               of the Rehabilitation Act or Title II of the ADA. Any such authority that
               is covered by section 504, because of the receipt of Federal money, or by
               Title II, because it is a function of a State or local government, must make
               all of its programs accessible to persons with disabilities, which includes
               physical access as well as modifications in the way the test is
               administered, e.g., extended time, written instructions, or assistance of a
               reader.”

  93.   As an entity that offers examinations related to professional licensing,

        certification, or credentialing, the Defendants are required to ensure that the

        examination is administered to best ensure examination results for individuals

        with disabilities accurately reflect (i) individuals’ aptitudes, (ii) achievement

        levels, or (iii) other factors the examination purports to measure rather than

        reflecting the individuals’ disabilities and lack of reasonable reliant aids during

        the process.

  94.   The Defendants ’acts, policies, omissions, and practices discriminate against

        individuals with disabilities, including those who have cognitive and physical

        disabilities that require additional time, stop-clock breaks, separate testing areas,

        medication on the person, preferential seating, distraction free testing areas,

        visual aids, supplemental attire, and adequate temperature, which is generally

        required in public buildings by City and County Health Codes. Adequate heat is




                                                                                          20
     Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 21 of 67




                     required t by State Health Departments [Health Code Laws], State Building

                     Codes [for commercial buildings], Labor Laws, and Federal Laws.9

          95.        A space with professionals testing or working is required by law to have an

                     environment free of extremes with temperatures that are too cold or too hot,

                     particularly for disabled individuals who can be adversely impacted by health and

                     building codes in Albuquerque, New Mexico.

          96.        The Defendants discriminated against the Plaintiff on the basis of disability by

                     denying necessary reasonable accommodations.

          97.        Individuals with disabilities must not be excluded from participation in or be

                     denied programs, services, assistance, or activities by a public entity, particularly

                     when the accommodations present no undue hardship or burden.

          98.        The Defendants failed to make reasonable modifications, as the NMBBE agreed

                     to contractually, so that its policies and practices ensured the Plaintiff does not

                     encounter discrimination because of her disabilities.

          99.        The Defendants failed to ensure the Plaintiff’s performance on the examination

                     was representative of her abilities rather than her disabilities.

          100.       As the result of Defendants’ discrimination, the Plaintiff must now disclose

                     reasons for the expanded postponement when asked in job interviews regarding

                     Civil Rights Violations of NMBBE—despite the violations not being of her fault

                     and being the NMBBE’s and NCBE’s failure.




9
 See public information available via government web pages regarding State Health Departments [Health Code Laws] for New Mexico, State
Building Codes [for commercial buildings] for New Mexico, Labor Laws for New Mexico, and Federal Laws. Researching the data qualitatively
using county information is recommended. See the State of New Mexico Regulation and Licensing Department and New Mexico Administrative
Code at https://www.newmexico.gov/other-affected-services/regulation-and-licensing-department/.



                                                                                                                                     21
Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 22 of 67




  101.   Declaratory and injunctive relief is necessary to obtain rational resolution and to

         fairly compensate for the exhausting distress and unfair burden the Defendants

         caused the Plaintiff by avoiding the requirement of Due Process for over a year,

         which impeded the Plaintiff’s advancement and encore vocation.

  102.   The Plaintiff positively seeks declaratory relief that will ensure that the

         Defendants properly comprehend their State and Federal obligations with respect

         to future applicants under the Americans with Disabilities Act (“ADA”), Section

         504 of the Rehabilitation Act of 1973 (“Section 504”), the New Mexico State

         Constitution, and the New Mexico Human Rights Act.

  103.   As a result of the aforesaid violations of the Plaintiff’s rights subject to the ADA,

         the NMBBE caused severe and permanent injuries including, but not limited to,

         (i) emotional distress, (ii) the incurrence of medical costs with a devastating

         decline to her personal health, (iii) the loss of a promising prompt encore career,

         and (iv) the loss of reasonably timely gainful employment as an attorney.

  104.   Wherefore, Plaintiff demands judgment against the Defendants as follows:

         a) compensatory damages;

         b) punitive damages;

         c) attorneys fees;

         d) interest; and

         e) for such other relief as the Court deems just and proper.

                         SECOND CAUSE OF ACTION
                            SECOND CLAIM FOR RELIEF:
           VIOLATION OF SECTION 504 OF THE REHABILITATION ACT


                                                                                           22
     Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 23 of 67




                                            29) (29 U.S.C. §794 et seq.)
         105.     Plaintiff realleges and incorporates by reference set forth in paragraphs 1-104.

         106.     Plaintiff is a Visually Impaired individual with multiple permanent and terminal

                  disabilities. Her permanent disabilities include physical impairments that

                  substantially limit the major life activities of learning, studying, reading,

                  communicating, test-taking, concentrating, and recalling.

         107.     The NMBBE, as a State Agency, is a recipient of federal funding;10 therefore, the

                  NMBBE’s activities and decisions are subject to the anti-discrimination

                  requirements of Section 504 of the Rehabilitation Act, which the NMBBE failed

                  to lawfully fulfill at the NCBE’s direction.

         108.     The Defendants ’blatant disregard of the Plaintiff’s health and procedural rights

                  in ADA testing requests breached the contractual agreement the Defendants

                  formed to accommodate the Plaintiff during testing. The breach that the

                  Defendants unlawfully made, under Federal and State laws, caused the Plaintiff

                  not to be afforded the necessary accommodations for testing and left her with

                  devastating career and health consequences.




10
   Congress made clear in the Civil Rights Restoration Act of 1987 that immunity waiver under § 504 is intended
to be expansive. See Civil Rights Restoration Act of 1987, Pub. L. No. 100-259, sec. 4, 102 Stat. 28, 29 (1988)
(codified at 29 U.S.C. § 794) (“1988 Amendments”). Under the amended Rehabilitation Act, Congress defined
“program or activity” to mean “all of the operations of a department, agency, special purpose district, or other
instrumentality of a State or of a local government . . . any part of which is extended Federal financial assistance.”
29 U.S.C. § 794(b) (emphasis added). Moreover, the 1988 Amendments further expanded the definition of “program
or activity . . . to include not only a state or local entity originally receiving [federal] assistance, but also each
department or agency to which [the recipient entity] ‘extend[s] ’that assistance.” Bartlett v. N.Y. State Bd. of L.
Exam’rs, 156 F.3d 321, 330 (2d Cir. 1988) (emphasis added) (quoting 29 U.S.C. § 794(b)(1)(B)); see also id.
(“[R]egulations promulgated under the Rehabilitation Act define a ‘recipient ’as including ‘any instrumentality of a
state . . . to which Federal financial assistance is extended directly or through another recipient.” (quoting 45 C.F.R.
§ 84.3(f).



                                                                                                                    23
     Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 24 of 67




        109.     The NMBBE must, by Federal Law, administer the exam reasonably so that ADA

                 candidates do not sacrifice their health in the examination environments. The

                 NMBBE was required by the direction of the NCBE and ADA to administer the

                 bar exam so that the Plaintiff’s health is not obstructed to have her aptitude,

                 achieve abilities, and skills proper for law licensure measure rather than her

                 impairments. The NMBBE was also required by law to avoid purposefully or

                 negligently constructing obstacles to her impairments.

        110.     The Defendants ’actions were those of intentional discrimination.

        111.     The Defendants failed and admitted failing via the NCBE Test Administrator of

                 the bar exam in February 2020, to make accommodations to their policies,

                 conduct, and practices to best safeguard that the Plaintiff did not encounter

                 discrimination because of her disabilities, yet the Defendants have not remedied

                 the continued wrongdoings.

        112.     The admission of past and current wrongdoings that continue requires remedy.

        113.     The Plaintiff punctually communicated grievances.11

        114.     The Defendants’ failure to remediate its laborious discrimination against the

                 Plaintiff continues to harm the Plaintiff’s health and employment.

        115.     The NMBBE and licensed attorneys are required by law and the New Mexico

                 Rules of Professional Conduct, as cited in Article 4.16 (401-404) and Article

                 8.16 (801-805), to substantially reply within a reasonable time to ADA testing




11
  The United States Department of Justice, Civil Rights Division, indicates to communicate feedback or
complaints and to have resolve within or before one testing cycle.


                                                                                                         24
     Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 25 of 67




                      accommodation feedback, and indubitably by 30 to 60 days is reasonable or

                      before the next testing cycle.

           116.       The reasons the requisite is to reply within a testing cycle is (i) to ethically prevent

                      callously or unnecessarily delaying progress of the candidate’s career, as

                      candidates seek vocation using professional licensure, which can decrease fiscal

                      burdens to state and federal agencies, and (ii) information retained for testing is

                      reasonably retained in a cycle of testing versus years later from successive delays.

           117.       Additionally, since all test candidates are not likely to have proverbial memories,

                      long and short-term memory can be significant factors to consider in the exam

                      process for ADA candidates. For example, if ADA test candidates repeat an

                      exam, retention should not be an issue due to unnecessary delays by a testing

                      entity to substantially respond to inquiries.

           118.       Not replying at all, or replying momentarily at the request of the Supreme Court,

                      is not lawful because the NMBBE was required by Federal and State laws to

                      substantially reply to any questions, inquiries, complaints, or grievances from an

                      ADA test-taker within a testing cycle, but the NMBBE did not.12

           119.       The NMBBE failed to be sure the Plaintiff’s examination results would be

                      reflective of her abilities, or skillfulness, and not a result of her disabilities—and

                      then the NMBBE failed to lawfully address the chaos it created.

           120.       Wherefore, Plaintiff demands judgment against the Defendants as follows:
                      a) compensatory damages;




12
  See the United States Department of Justice, Civil Rights Division, Disability Rights Section, Revised Final Regulations for State and Local
Government Services and Public Accommodations and Commercial Facilities.



                                                                                                                                          25
Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 26 of 67




         b) punitive damages;

         c) attorneys fees;

         d) interest; and

         e) for such other relief as the Court deems just and proper.

                            THIRD CAUSE OF ACTION
                              THIRD CLAIM FOR RELIEF:
            VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
                              (42 U.S.C. §§ 12101 et seq.)

                            VIOLATIONS OF THE
                    NEW MEXICO BOARD OF BAR EXAMINERS
                   TESTING ACCOMMODATIONS AGREEMENT

  121.   Plaintiff realleges and incorporates by reference paragraphs 1-120.

  122.   “The New Mexico of Bar Examiners Accommodations Agreement,”

         (“Agreement”) contractually guaranteed accommodations in 2019 to the Plaintiff

         during the February 2020 bar exam.

  123.   The NMBBE requested an Affidavit to execute the contract, which was submitted

         with an addendum document containing updated medical content and

         accommodations requested not clarified in the “Agreement.”


  124.   Defendant Martin failed to address the Plaintiff’s questions communicated before

         the deadline to submit the contract, Affidavit, and updated content. The Plaintiff

         still submitted the documents punctually, and Defendant Martin and NCBE staff

         agreed through subsequent emails or telephone calls exchanged with the Plaintiff




                                                                                        26
     Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 27 of 67




                     to amend some accommodations due to the lack of clearness in the “Agreement”

                     by the conclusion of December 2019.

          125.       Defendant Martin indicated via email that ADA adjustments could be made once

                     at the testing center. 13

          Violations of Medical Accommodations Relating to Asthma and Susceptibility to Cold

          126.       However, NMBBE’s the adjustments were not feasible or practical given that the

                     environment lacked adequate accommodations.

          127.       For the February 2020 Uniform Bar Examination, the NMBBE agreed to provide

                     the Plaintiff with the following accommodations in addition to the policies and

                     Federal and State laws required to uphold:

                     1. You will receive time and one-half for the Multistate Essay Examination
                     (MEE), Multistate Performance Test (MPT), and Multistate Bar Examination
                     (MBE) portions of the bar exam and will complete the exam in four days with
                     one 4.5-hour session on each day.

                     2. You will be placed in a private testing room. A proctor will be present in that
                     room at all times. To the extent possible, the testing room will be quiet and low-
                     distraction. You will be given time before each exam section to adjust, to the
                     extent possible, your proximity to the room's vents and/or the vent settings.

                     3. The exam questions will be provided in 18-point font.

                     4. You may mark your MBE answers directly into the MBE test booklet. A
                     proctor will transfer your answers from the booklet onto the scantrons at the end
                     of each MBE section. You may elect to be present during the transfer or you may
                     waive physical presence during the transfer; no changes to your answers will be
                     permitted during the transfer period.

                     5. You may bring eye drops, medication, snacks and beverages into the exam
                     room. Please be sure to place any beverages on the floor next to your desk; snacks
                     may not be noisy and must be unwrapped before the start of the exam. You may

13
   Read Cover Memo file emailed April 2021 and in 2020 that each member of the NMBBE obtained directly but did not respond to via United
States Certified Mail confirmation, as the email data is in the content. The lack of response violates Due Process Rights.



                                                                                                                                    27
     Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 28 of 67




                    also bring and wear a medical face mask, hat, layered clothing, a jacket without
                    a hood, and a scarf.

                    6. For the MEE questions on Tuesday, February 25, you will receive an average
                    of 45 minutes per question for a total of 4.5 hours for the entire session. You will
                    receive all six questions at the same time. This session will start at 8:00 a.m. on
                    Tuesday.

                    7. For MBE questions 1-100 on Wednesday, February 26, you will receive 4.5
                    hours for the entire session. MBE questions 1-100 will begin at 8:00 a.m. on
                    Wednesday.

                    8. For MBE questions 101-200 on Thursday, February 27, you will receive 4.5
                    hours for the entire session. MBE questions 101-200 will begin at 8:00 a.m. on
                    Thursday.

                    9. For the MPT questions on Friday, February 28, you will receive an average of
                    2.25 hours per question for a total of 4.5 hours for the entire session. You will
                    receive both questions at the same time. This session will start at 8:00 a.m. on
                    Friday.

                    10. You may use your laptop computer and Examplify for the MEE and MPT
                    sections. You must upload your answers to the MEE and MPT questions no later
                    than 10:00 p.m. on Friday, February 28.

                    11. Information of the testing location, which may or may not be at the
                    Albuquerque Convention Center, will be provided with your admission ticket.14

          128.      Despite the Agreement, the testing center was unaccommodating. The contractual

                    “Agreement” does not indicate that the Plaintiff, of multiple disabilities, agreed

                    to test in a distracting environment with frigid temperatures in 20-to-40-degree

                    winter weather, unsafe broken electrical wires, electrical shortages, sparking light

                    fixtures, no heat, plenty of mold spores, visible mildew, dim flickering

                    fluorescent lights, abruptly expiring lights, ostentatiously loud HVAC noise, and

                    airborne contaminants blowing directly on the Plaintiff from air conditioning of

                    the furnace.


14
   Vonage Holdings Corporation transcription services can confirm communication submitted by the New Mexico NMBBE of Bar Examiners
staff.



                                                                                                                              28
     Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 29 of 67




          129.       Then, when the Plaintiff filed ADA grievances starting daily in February 2020

                     during the exam, and as instructed by the NCBE and required in compliance with

                     the ADA, the NMBBE purposefully did not respond for over a year and a half.

          130.       The NMBBE disregard breached its statutory duty outlined in Section 309 of Title

                     III requiring that:

                     “Any person that offers examinations of courses related to applications, licensing,
                     certification, or credentialing for secondary or post-secondary education,
                     professional, or trade purposes shall offer such examinations or courses in a place
                     and manner accessible to persons with disabilities or offer alternative accessible
                     arrangements for such individuals.”


          131.       The NMBBE committed civil rights violations against the Plaintiff as an ADA

                     Courtesy Seater for the UBE in the 2019 Testing Accommodations “Agreement”

                     inclusive of, but not limited to,15 nearly each contract term.

          132.       Starting February 25, 2020, the NMBBE breached the “Agreement” because the

                     NMBBE guaranteed the Plaintiff a private uninterrupted testing environment with

                     additional time for testing, which is also a requirement by the direction of the

                     NCBE and under the ADA. 16

          133.       However, the Uptown Tower was a noisy and contaminated construction zone

                     each test day.

          134.       The NMBBE fully knew of the construction occurring at the Uptown Tower and

                     of the derelict setting of certain floors, as the NMBBE selected to have an office




15
   Read Cover Memo file emailed April 2021 and in 2020 that each NMBBE member obtained directly but did not respond to via United States
Certified Mail confirmation, as the content shares this data specifically. The lack of response violated Due Process Rights.
16
   See the United States Department of Justice, Civil Rights Division, Disability Rights Section, ADA Testing Accommodations Requirements.



                                                                                                                                      29
Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 30 of 67




         in the same building on a floor fully renovated. The Plaintiff learned of the noisy

         and disruptive construction upon her arrival to the test location.

  135.   The construction workers and maintenance personnel worked in the Uptown

         Tower on a different floor throughout each of the days of the exam.

  136.   The NMBBE disregarded physicians ’recommendations for the Plaintiff to avoid

         triggers for her pulmonary diseases and placed the Plaintiff in construction dust

         and containments.

  137.   The containments caused the Plaintiff hives and were distractions that disrupted

         the Plaintiff’s exam time and medical sustainability.


  138.   The “Agreement” stipulates that the NMBBE would send information about the

         testing location before the Plaintiff’s physical arrival and travel to test at the

         location.

  139.   The NMBBE failed to fully inform of the exam setting by omitting the

         unaccommodating conditions in a construction setting lacking any access to

         ventilation available entirely.

  140.   The NMBBE failed to prepare for the Plaintiff to be accommodated. The reason

         the specific floor was picked for testing, per the NCBE Testing NCBE Test

         Administrator, is because it was empty and available at the ‘last-minute ’since

         they started renovations were incomplete on that floor level of the building.

  141.   The NCBE Test Administrator politely admitted that the ‘last-minute ’selection

         of the floor and lack of reviewing the Plaintiff’s accommodations in depth were

         errors on their part with the NMBBE.


                                                                                         30
     Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 31 of 67




           142.       A ‘last-minute decision ’by the NMBBE to not thoroughly review the medical

                      documentation and “Agreement” guaranteed to properly accommodate is

                      unlawful under the ADA.

           143.       The NMBBE to failed to satisfy being in compliance with the State Health

                      Department [Health Code Laws], State Building Codes [for commercial

                      buildings].

           144.       The NMBBE did not recommend or attempt, simply, a reasonable solution of

                      relocating to a different renovated floor or relocation to a setting in a building

                      with proper accommodations and was therefore negligent in performing its duties.

           145.       The NMBBE failed, since September 2019, to select and review a testing area for

                      the Plaintiff in a timely manner the exam began in February 2020.

           146.       The NMBBE obtained communication from physicians and the Plaintiff in

                      advance lucidly noting airborne allergies must be avoided as much as feasible and

                      precisely from air vents. Dust, mold, and mildew visibly in the room are not

                      avoidance of the elements and are not reasonably accommodating for someone

                      with Severe Extrinsic Asthma, which is only one of the Plaintiff’s Chronic

                      Respiratory Diseases.

           147.       The NMBBE is not of Qualified Professionals with medical credentials to form

                      decisions that counter accommodations requested and medically recommended

                      for an ADA candidate. The NMBBE is not qualified to determine health issues

                      and impacts from adverse environmental conditions under the ADA.17


17
   See the United States Department of Justice, Civil Rights Division, Disability Rights Section, Revised Final Regulations for State and Local
Government Services and Public Accommodations and Commercial Facilities. “A testing entity should generally accept such documentation and
provide the recommended testing accommodation without further inquiry…”



                                                                                                                                           31
Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 32 of 67




  148.   The direct environmental detriments to the Plaintiff’s health in the derelict testing

         rooms not optional to avoid if selecting to complete the exam because the

         NMBBE failed to curtail placing the Plaintiff in a slovenly setting.

  149.   The NMBBE forced the Plaintiff to either: (i) not take the exam or (ii) to take the

         exam in a setting that did not accommodate her needs. Either choice violates the

         Plaintiff’s Civil Rights due to a lack of fairness and equitable consideration with

         testing accommodations for professional licensure.

  Violations of Provision Requiring Exam Proctor

  150.   The NMBBE additionally breached the “Agreement” by failing to ensure the

         presence of an exam proctor at all times.

  151.   The NMBBE test proctor departed from the freezing cold room during the

         Plaintiff’s exam to warm up in the bathroom and the hallways due to the frigid

         temperature of the testing room. The NCBE Test Administrator was in another

         room or not visibly in the testing areas on the same floor at times when the

         NMBBE test proctor left the room. Additional test proctors were in separate

         rooms monitoring testing at times, so they could not substitute.

  152.   The NMBBE did not provide substitutions for the departure of the NMBBE test

         proctor at all times when she was not available in the room; the Plaintiff was left

         by herself at times.

  153.   The NCBE Test Administrator was in another room or not visibly in the testing

         areas on the same floor at times when the NMBBE test proctor left the room.

         Additional test proctors were in separate rooms monitoring testing at times.



                                                                                           32
Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 33 of 67




  Violation of Accommodation of Visual Impairments

  154.   Proper lighting should exist in an environment for a Visually Impaired tester

         requesting large font adjustments to be able to see and try to read the content.

  155.   The NMBBE lacked providing appropriate lighting for the Plaintiff during the

         exam.

  156.   The flickering fluorescent dim lights that expired during testing were not

         accommodating.

  157.   The lighting problems were distracting and disrupted testing time when staff

         attempted to form lighting adjustments during the examination. The lighting

         problems were not resolved.

  158.   When a primary light expired in the original testing room on February 25, 2020,

         the light remained broken and was not repaired by the last day of testing on

         February 28, 2020.

  159.   A lack of Visual Impairment aids, coupled with the lack of lighting, caused

         further detriment because the Plaintiff is Visually Impaired and requires physical

         prompts.

  160.   The NMBBE failed to provide the proper 18-point font adjustments that were

         requested on all booklets, which required supplemental assistance from the test

         proctor and NCBE Test Administrator for the Plaintiff to attempt to read or




                                                                                            33
     Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 34 of 67




                      visibly attempt to legibly see since the Plaintiff is Visually Impaired and lacks

                      tracking depth.18

           161.       The NCBE Test Administrator was limited in assisting, which conclusively was

                      not beneficial. The process was stressfully overwhelming and caused Chronic

                      Retinal and Ocular Migraines for the Plaintiff because the lack of proper bright

                      stable lighting and font issues led to the Plaintiff straining to see the exam content.

           162.       The NMBBE’s failure to accommodate the Plaintiff with adequate lighting and

                      font size caused parts of the exam not to be wholly seen well without eye strain.

           163.       Dim lighting intensified the Plaintiff’s straining caused asthenopia, which could

                      have been resolved with proper lighting and large 18 font on all printed exam

                      materials.

           164.       The Plaintiff attempted to read aloud the content for clarity, and she used

                      lubricating eye drops for support to no avail because the replication of the optical

                      strain daily during testing was significant and led to further Chronic Migraine

                      pain.

           165.       The Plaintiff suffered from an increase of optical fatigue during the testing dates

                      because she is Visually Impaired with intermittent blindness from auras and

                      malfunctioned tracking.

           166.       While she remained professionally polite and maturely mannerly in the demeanor

                      while testing, she was relieved to return to her hotel daily and the local pharmacy




18
   See 28 C.F.R. §§ 36.303(b), 36.309(b)(3) (providing non-exhaustive lists of auxiliary aids and services) via the United States Department of
Justice, Civil Rights Division, Disability Rights Section, Revised Final Regulations for State and Local Government Services and Public
Accommodations and Commercial Facilities.



                                                                                                                                           34
     Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 35 of 67




                       often for medical aids because she was in chronic pain. The habitual pain did not

                       ease, as she required extra medical care upon traveling back to Louisiana.

           167.        The NMBBE caused the Plaintiff to suffer daily, and the suffering was inclusive

                       of visual vertigo by late afternoons due to the impact of the font not being adjusted

                       with the lighting being faint before expiring. The light remained expired daily

                       during testing.

           168. The “Agreement” is supported by supplement communication post and pre-201919

                     of physical prompts, and Defendant Martin admitted via email to‘ overlooking ’

                     portions of the medical requests for physical prompts before the exam.

           169. The provision of the physical prompts 20 being disregarded by the NMBBE

                     infringed on the Plaintiff’s ADA testing rights.

           Violations of Privacy Under ADA

           170.        The NMBBE’s invasive inquiries that violated the Plaintiff’s civil rights under the

                       ADA, 21 resulted in information being shared that Defendant Martin did not

                       utilize to accommodate the Plaintiff.




19
   Read Cover Memo file emailed April 2021 and in 2020 that each member of the NMBBE obtained directly but did not respond to via United
States Certified Mail confirmation, as exchanges of communication regarding Executive Director Sophie Martin, Esq. are in the content. The
lack of response violates Due Process Rights.
20
   See the United States Department of Justice, Civil Rights Division, Disability Rights Section, Revised Final Regulations for State and Local
Government Services and Public Accommodations and Commercial Facilities.
21
   “ Testing entities should defer to documentation from a qualified professional who has made an individualized assessment of the

candidate that supports the need for the requested testing accommodations. Qualified professionals are licensed or otherwise properly
credentialed and possess expertise in the disability for which modifications or accommodations are sought. Candidates who submit
documentation (such as reports, evaluations, or letters) that is based on careful consideration of the candidate by a qualified professional should
not be required by testing entities to submit additional documentation. A testing entity should generally accept such documentation and provide
the recommended testing accommodation without further inquiry.” Quoting from the United States Department of Justice, Civil Rights Division,
Disability Rights Section, ADA Testing Accommodations Requirements.



                                                                                                                                               35
     Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 36 of 67




          171.       Defendant Martin, acting as an agent of the NMBBE, violated Federal law by

                     being exceedingly intrusive of the Plaintiff’s prior testing experiences when the

                     medical documentation submitted to the NMBBE had not been carefully and

                     entirely read by the Director.

          172.       The ADA , per the DOJ, has made clear in no uncertain terms in no uncertain

                     terms that “proof of past testing accommodations in similar test settings is

                     generally sufficient to support a request for the same testing accommodations for

                     a current standardized exam or other high-stakes tests.”22

          173.       “A testing entity may only need one or two … documents to determine the nature

                     of the candidate’s disability and his or her need for the requested testing

                     accommodation. A testing entity should generally limit its request for

                     documentation to those one or two items and should generally evaluate the testing

                     accommodation request based on those limited documents without requiring

                     further documentation.”23

          174.       The ADA, like the Health Insurance Portability and Accountability Act (HIPAA),

                     protects the medical privacy of patrons against discrimination and disclosure, as

                     intrusiveness can cause apprehension for ADA test takers, which is why the

                     appendage information is prohibited.

          175.       The NMBBE’s inquiries appeared to be a supplementary form of ‘flagging ’by

                     annotating prior test experiences that contributed to scores reported from


22
  See “Final Report of the Best Practices Panel” at www.ada.gov/lsac_best_practices_report.docx.
23
  Quoting from the document entitled “Testing Accommodations” from the U.S. Department of Justice Civil Rights Division Disability Rights
Section.



                                                                                                                                     36
     Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 37 of 67




                       unaccommodated exams contracted for accommodations by the ADA. Contact

                       information was also inquired of with an exactness of details regarding what

                       occurred during those experiences, and all the extensive inquiries were prohibited

                       by the ADA.24

           176.        Defendant Martin was mandated by law to use the information plainly detailed in

                       the application and supplement materials.

           177.        Defendant Martin’s intrusive inquiries caused the Plaintiff damage and continue

                       to do so.

           Violations of Noise-Free Requirements

           178.        The noisy environment lacking appropriate operable heat as required by law for

                       a public building in addition to being a necessity for the Plaintiff’s disabilities not

                       to regress.

           179.        The NMBBE’s relocation of the Plaintiff twice during the exam noisier and more

                       disruptive than snacks unwrapped or wrapped, per the “Agreement,” indicating

                       snacks cannot be of noise and must be unwrapped upon arriving to the testing

                       site.




24
   “ Flagging policies that impede individuals with disabilities from fairly competing for and pursuing educational and employment


opportunities are prohibited by the ADA.“ Flagging” is the policy of annotating test scores or otherwise reporting scores in a manner that
indicates the exam was taken with a testing accommodation. Flagging announces to anyone receiving the exam scores that the test-taker has a
disability and suggests that the scores are not valid or deserved. Flagging also discourages test-takers with disabilities from exercising their right
to testing accommodations under the ADA for fear of discrimination. Flagging must not be used to circumvent the requirement that testing
entities provide testing accommodations for persons with disabilities and ensure that the test results for persons with disabilities reflect their
abilities, not their disabilities.” Quoting from the United States Department of Justice, Civil Rights Division, Disability Rights Section, ADA
Testing Accommodations Requirements.



                                                                                                                                                  37
Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 38 of 67




  180.   The NMBBE failed to provide a noise free setting to decrease distractions because

         of physically relocating a permanently and terminally disabled test taker with all

         her:

         a) medical belongings

         b) physical prompts,

         c) big square table to use as a desk,

         d) utensils,

         e) computer,

         f) testing booklets, and

         g) supplement papers

  181.   The NMBBE failed to apply a reasonable simple solution to relocate the Plaintiff

         to a room renovated floor renovated or to the Albuquerque Convention Center

         where ADA test takers previously tested in former years.

  182.   The NMBBE guaranteed a quiet and distraction-free room in the “Agreement,”

         via email, and by telephone even after the “Agreement” was signed; the parol

         evidence also assured that the testing environment would not have a warmth

         issue. For example, Defendant Martin communicated a white noise machine to

         help resolve some distractive noise would be in the Plaintiff’s testing room, but

         the machine was absent from the room, with no explanation.

  183.   The testing center where the Plaintiff was placed was extremely noisy due to air

         vents and construction projects.



                                                                                        38
Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 39 of 67




  184.   As a result, the Plaintiff was unable to focus and suffered damages as a result.

  Relocation Disruption

  185.   The structure and infrastructure of the rooms could not be accommodating for

         ventilation because the vents bordered the room walls on each adjacent side in a

         square architecturally except for by the door. The glass windows were not

         insulated, and the winter weather with the wind outside of the window further

         chilled the test environment.

  186.   The glass windows in the testing environment decreased test privacy that was to

         be provided by the NMBBE, per the “Agreement,” and the windows were not

         insolated, as condensation, mold, and mildew were visible on the glass. The

         Plaintiff is allergic to mold and mildew. One wall in the room was sole of

         windows on the top half with the HVAC on the bottom that structurally bordered

         the room walls. The freezing cold could also be felt from the uninsulated glass

         windows daily during testing.

  187.   There were no rooms or portions of rooms readily accessible for the Plaintiff, as

         per the “Agreement.”


  188.   The NMBBE, midway through the exam, attempted a relocation of the Plaintiff’s

         examination room, to no avail.

  189.   The “accommodated” testing room was worse than the original testing room.

  190.   When the NMBBE unaccommodated the Plaintiff correctly initially in the first

         room, the room was predetermined and preselected with the Plaintiff’s name on




                                                                                            39
     Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 40 of 67




                       the door upon arrival to the Uptown Tower of 7 stories; the alternate decrepit

                       room offered by the NCBE Test Administrator and at minimum was worse.

           191.        After continuing the exam in the “alternate” testing room, the NCBE Test

                       Administrator asked the Plaintiff to move back to the original dilapidated room

                       to continue the exam. the Plaintiff agreed to vacate the alternate room to comply

                       with the NCBE Test Administrator’s guidance because the Heating, Ventilation,

                       and Air Conditioning (HVAC) would not stop making a brash noise and started

                       slowly dripping water, which is not a low distraction or norm in a quiet testing

                       area, per the “Agreement.”25 The movement caused a raucous.26

           192.        If there was an extent of heat and vent proximity given to non-accommodated

                       testing candidates, the NMBBE was reasonably required by the ADA to provide

                       the same for the Plaintiff.

           193.        The test proctor assigned to the Plaintiff’s testing room departed routinely during

                       testing to get warm due to the bitterness of the temperature and obtained a bright

                       red nose due to the frigidity. The test proctor leaving to survive the frigidity is

                       evidence of extreme cold, and the activity creates noise and commotion from the

                       door opening and closing.




25
   See the United States Department of Justice, Civil Rights Division, Disability Rights Section, Revised Final Regulations for State and Local
Government Services and Public Accommodations and Commercial Facilities. “A testing entity must respond in a timely manner to requests for
testing accommodations so as to ensure equal opportunity for individuals with disabilities. Testing entities should ensure that their process for
reviewing and approving testing accommodations responds in time for applicants to register and prepare for the test.6 In addition, the process
should provide applicants with a reasonable opportunity to respond to any requests for additional information from the testing entity, and still be
able to take the test in the same testing cycle. Failure by a testing entity to act in a timely manner, coupled with seeking unnecessary
documentation, could result in such an extended delay that it constitutes a denial of equal opportunity or equal treatment in an examination
setting for persons with disabilities.”
26
   Read Cover Memo file emailed April 2021 and in 2020 that each NMBBE member obtained directly but did not respond to via United States
Certified Mail confirmation, as the content shares this data specifically. The lack of response violated Due Process Rights.



                                                                                                                                               40
Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 41 of 67




  194.   The NMBBE contract the Plaintiff agreed to and signed in 2019 does not have

         any content stating she agreed to be in a decrepit testing center during renovation,

         such as the Uptown Tower, without heat during a freezing winter so that she could

         further deteriorate her health.

  195.   If the location was going to be void of heat or lack recommended ventilation, the

         NMBBE should have responsibly sent notice to the Plaintiff in advance given her

         being that warmth is medically necessary for the Plaintiff’s health maintenance,

         according to more than legally adequate academic and medical documentation

         submitted starting September 2019 to the NMBBE.

  196.   The NMBBE breached the contract by requiring the Plaintiff, an ADA Courtesy

         Seater for a bar exam, to choose between two iniquities instead of simply

         providing the proper accommodations initially contractually required to be

         fulfilled before the arrival of the Plaintiff to test.

  197.   The room was not cold. The room was frigid and extremely cold until the

         Plaintiff’s fingers and feet were numb, though she continued to write or type as

         necessary to complete her exam. The frigidity caused flares in her Chronic

         pulmonary conditions that required supplement medication daily after testing to

         sustain.

  198.   The NMBBE promised in the “Agreement,” a testing room that was:

         b) quiet of low distraction, and

         b) Where vent proximity could be adjusted so that the Plaintiff would not be

             further exposed to airborne problems while testing.


                                                                                          41
Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 42 of 67




  232.   The NMBBE provided none of the elements listed above in the “Agreement.”

  233.   Apparently, the loud HVAC system is the reason the alternate room offered was

         not originally used and was vacant. The raucous from the brash HVAC and

         relocation to and from insolvent rooms in the Uptown Tower twice during the

         exam is unaccommodating, per the contract.

  234.   That raucous behavior:

         a) decreased her testing time allocated proportionally as an accommodated

            examinee to the testing session;

         b) disrupted her concentration during the middle of the exam;

         c) eliminated The Plaintiff’s ADA right to a quiet testing environment, because

            of the ostentatiously loud HVAC due to the unfortunate relocation to yet

            another unaccommodating room. The test proctor correspondingly admitted

            that repairs were not able to be completed by any other NMBBE staff or

            maintenance when the Plaintiff asked, as the NMBBE staff and maintenance

            workers were in the same building on a different floor.

  235.   Conversely, the NMBBE failed to fulfill reasonable requests in the “Agreement”

         and demonstrated wrongful conduct violating Federal and State laws to put

         disabled test candidate with permanent and terminal diseases regarding her lungs

         in a room with air conditioning in the dead cold of winter. The Plaintiff wears

         layers of clothing year around with a medical face mask and head covering, as

         she has more than one lung disease with extreme allergens and anemia.




                                                                                      42
Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 43 of 67




  236.   Unquestionably, having the Plaintiff in frigid temperatures would induce her

         disabilities declining. The Plaintiff wearing layers of clothing was not to provide

         a direct source solely of heat because the NMBBE relocated to a building under

         construction with a broken HVAC system in certain rooms.

  237.   Clothing can supplement individual temperatures but do not replace a lack of

         operational heating equipment in a room in a commercial building during an

         extremely cold winter of 20 to 40 degree temperatures. The test proctor wore a

         winter coat, boots, gloves, hat, and scarf daily when present for testing and

         remained bitter cold.

  238.   Relocating the Plaintiff while testing is an admission by the NMBBE and NCBBE

         of breaching the “Agreement.” Irrespective of where the Plaintiff tested, the

         environment was required to be accommodating. This is a chief constituent and

         obligation by the ADA that the NMBBE violated in the “Agreement.”

  239. The NMBBE breached the contract to accommodate the Plaintiff in an exam

         environment decently sterile of quietness and cleanliness. Construction cones and

         yellow hazard taped rooms with exposed wires are not proper or safe for a

         professional licensure exam setting, yet each was part of the Uptown Tower on the

         floor of ADA testing.

  240. The realtors and property owners who were leasing the spaces formerly can affirm

         the conditions, as can the state due to permits necessary to make the renovations




                                                                                         43
     Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 44 of 67




                    in winter 2019.27 The specific building floor conditions were horrid while planning

                    for renovations.

          241.       The NMBBE recklessly risked the health of the Plaintiff during testing because

                     the medical documentation submitted clearly indicated the Plaintiff was a patron

                     of multiple disabilities suffering daily from her permanent illnesses but wears

                     layered clothing with a medical face mask customarily to help give protection

                     from airborne or averse irritants that cause flares and further health impairments.

          Technical Issues

          242.       The NMBBE breached the “Agreement” because of technicalities that occurred

                     during the exam when the Plaintiff submitted answers to exam questions.

          243. The violation of the Plaintiff’s Civil Rights to have accuracy in the use of

                    technology and testing is significant, as the NMBBE failed to address that element

                    of the Testing Accommodations contract previously, which is the custom in testing

                    jurisdictions. 28

          244. Technicalities with accessing, submitting, and scoring exam answers occurred that

                    was immediately reported to the NMBBE test proctor by the NCBE test

                    administrator.

          245. The Plaintiff was referred to contact the testing software manufacturer for

                    assistance.



27
   See realtor information available to the public and approved renovations with pictorials regarding site development city or county code
approvals on record for 2440 Louisiana Blvd. NE, Albuquerque, New Mexico, 87110. See the State of New Mexico Regulation and Licensing
Department and New Mexico Administrative Code at https://www.newmexico.gov/other-affected-services/regulation-and-licensing-
department/ and https://casetext.com/regulation/new-mexico-administrative-code.
28
   See Exhibit F previously sent in the Cover Memo file emailed April 2021 and in 2020 that each NMBBE obtained directly but did not respond
to via United States Certified Mail confirmation. The lack of response is a violation of Due Process Rights.



                                                                                                                                        44
     Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 45 of 67




           246.        The NMBBE Test Proctor and NCBE Test Administrator struggled to help solve

                       the technicalities, but resolution did not occur.

           247. Further, the NMBBE was not to score the Plaintiff’s exam without a reply from

                      Defendant Martin per feedback obtained at the testing site by the NCBE test

                      administrator.

           248. Nevertheless, the exam was scored.

           249. Currently, the scoring inquiry and improves requires resolve.

           250. The NMBBE’s specious scoring of an unaccommodated exam with technicalities

                      further supports a pattern of flawed conduct protracted to the exam scoring.29

           251. The inappropriate scoring is incongruous and further discriminatory given that the

                      Plaintiff was legally entitled to accurate scoring of her exam, as she was legally

                      entitled to complete the exam without technicalities occurring and with

                      accommodations.30

           252. The exam is being requested to be of apropos scoring immediately.31


29
    See the United States Department of Justice, Civil Rights Division, Disability Rights Section, Revised Final Regulations for State and Local
Government Services and Public Accommodations and Commercial Facilities.”
30
   See Exhibit E previously sent in the Cover Memo file emailed April 2021 and in 2020 that each NMBBE obtained directly but did not respond
to via United States Certified Mail confirmation. The lack of response violates Due Process Rights.
31
    See the United States Department of Justice, Civil Rights Division, Disability Rights Section, Revised Final Regulations for State and Local
Government Services and Public Accommodations and Commercial Facilities. “Under Section 309 of the ADA, any person (including both
public and private entities) that offers examinations related to applications, licensing, certification, or credentialing for secondary or
postsecondary education, professional, or trade purposes must offer such examinations “in a place and manner accessible to persons with
disabilities or offer alternative accessible arrangements for such individuals.” 42 U.S.C. § 12189. Under regulations implementing this ADA
provision, any private entity that offers such examinations must “assure that the examination is selected and administered so as to best ensure
that, when the examination is administered to an individual with a disability that impairs sensory, manual, or speaking skills, the examination
results accurately reflect the individual´s aptitude or achievement level or whatever other factor the examination purports to measure, rather than
reflecting the individual´s impaired sensory, manual, or speaking skills (except where those skills are the factors that the examination purports
to measure).” 28 C.F.R. § 36.309. Likewise, under regulations implementing title II of the ADA, public entities offering examinations must
ensure that their exams do not provide qualified persons with disabilities with aids, benefits, or services that are not as effective in affording
equal opportunity to obtain the same result, to gain the same benefit, or to reach the same level of achievement as that provided to others, 28
C.F.R. § 35.130(b)(1)(iii), and may not administer a licensing or certification program in a manner that subjects qualified individuals with
disabilities to discrimination on the basis of disability. 28 C.F.R. § 35.130(b)(6). Both the title II and title III regulations also require public and
private testing entities to provide modifications and auxiliary aids and services for individuals with disabilities unless the entity can demonstrate
an applicable defense. 28 C.F.R. §§ 35.130(b)(7), 35.160(b), 35.164; 28 C.F.R. §§ 36.309(b)(1) (iv-vi), (b)(2), 36.309(b)(3).”



                                                                                                                                                   45
       Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 46 of 67




             Failure to Respond to Timely Inquiries

             253.        The NMBBE also breached the “Agreement” by failing to respond to timely

                         inquiries from the Plaintiff.,” when Defendant Martin specifically communicated

                         in the contract, “If you have any questions, please do not hesitate to contact me.”

             254.        A grievance was orally filed at the testing location daily of the unaccommodating

                         conditions with the NCBE Test Administrator and NMBBE test proctor, and both

                         indicated the initial oral complaints were being shared daily with Defendant

                         Martin.

             255.        Complaints were also submitted in written form to the NMBBE in a timely

                         fashion.

             256.        The denotation of a grievance is a complaint.32 A synonym for a grievance is a

                         complaint. Grievances of test irregularities were filed orally at the physical testing

                         site, affirmed in writing via email or mail carrier services after the exam, and a

                         substantial response for immediate resolve was requested from the NMBBE.

             257.        The NCBE Test Administrator directed the Plaintiff to send an email of testing

                         affirmations regarding the bar exam irregularities after the test concluded to

                         Defendant Martin to confirm and resolve the grievances.

             258.        The NCBE Test Administrator, who executed instructions on behalf of the

                         NMBBE, assured:

                         a) Defendant Martin would reply within 48-72 hours to resolve the grievances,

                               and




32
     A collegiate dictionary contains the definition of the word.



                                                                                                            46
     Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 47 of 67




                       b) that the grievances were communicated via texts or

                                  discussions to Defendant Martin who had an office on a different

                                  renovated floor in the building but never came to offer resolve during the

                                  unaccommodated exam as required, per the ADA.

           256.        The NMBBE failed to reply.

           257.        The written grievances were shared with the NMBBE in February 2020, March

                       2020, and April 2020, before being submitted to the National Conference of Bar

                       Examiners (NCBE).

           258.        The Plaintiff sent repeated grievances to the NMBBE and then the NCBE

                       regarding the lack of accommodations and scoring irregularities, in accordance

                       with the ADA. The initial emailed grievance was also mailed via the United States

                       Postal Service.

           259.        According to feedback the Plaintiff obtained from the NMBBE in the Slack, Inc.

                       forum, a letter was to arrive within a week from the NMBBE to address the ADA

                       testing irregularities. However, the NMBBE did not send that letter.33

           260.        In Spring 2020, Fall 2020, Winter 2020, Winter 2021, and Spring 2021,34 formal

                       complaints were stated, emailed, messaged, mailed, and confirmed with receipts

                       to each board member of the NMBBE, supplement parties, and the NCBE.

           261.        The NMBBE failed, repeatedly, to reply.




33
   See Exhibit C in the Cover Memo file emailed April 2021 and in 2020 that each member of the NMBBE obtained, but did not respond to, via
United States Postal Service Certified Mail. The Slack discussion is enclosed in the memo file and was in relativity to a letter Executive Director
Sophie Martin, Esq. obtained via United States Postal Service. The lack of response is a violation of Due Process Rights.
34
   See Cover Memo file emailed April 2021 and in 2020 that each member of the NMBBE obtained directly but did not respond to via United
States Certified Mail confirmation, as the content shares various dates, times, and specifics of time-stamped complaints. The lack of reply is a
violation of Due Process Rights.



                                                                                                                                               47
     Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 48 of 67




          262.       If procedures alternatively existed for Courtesy Seaters in New Mexico to file

                     ADA test grievances or complaints, the NMBBE failed to publish the procedures

                     in 2019 and 2020 as required.35 The NMBBE failed to ask questions if there was

                     in doubt of the numerous documentation mailed as grievances. There is no

                     substantiation of unintentional communication from the Plaintiff.

          263.       The NCBE attributed the NMBBE members and constituents for the violations.

          264.       The NMBBE members failed to uphold being duty-bound to respond before over

                     a year later.

          265.       The NMBBE failed, under the direction of the NCBE, to reply to numerous ADA

                     complaints during testing and post-testing to offer remedy.

          266.       Even prior to testing, the NMBBE failed to administer competent preparation for

                     the Plaintiff’s exam accommodations.

          267.       The prohibited comportment was reported during the exam. The test proctor

                     indicated the prohibition, which she also personally observed to affirm, would be

                     reported to the NCBE Test Administrator, and then to the NMBBE.

          268.       The report was unfairly marginalized and unaddressed as required by NMBBE

                     testing policies for cheating and behavior; the policies were emphasized

                     numerously by the NMBBE before the exam.36

          269. Medical practitioners can still attest to the Plaintiff’s current health conditions and

                   subsequent declining health conditions because of this distressing legal matter.



35
   See the New Mexico NMBBE of Bar Examiners protocols published online in printable format for 2019 and 2020, which were also noted in
the Cover Memo file emailed April 2021 and throughout 2020, which each member of the NMBBE obtained directly but did not respond to via
United States Certified Mail confirmation and FedEx Corporation. The lack of response is a violation of Due Process Rights.
36
   See the Americans with Disabilities Act (ADA).



                                                                                                                                   48
Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 49 of 67




  270.   The NMBBE caused egregious burdensome extremities by not lawfully

         accommodating the Plaintiff, which could have been done by easily applying

         various solutions. Instead, the Plaintiff had to obtain supplement medicine daily

         during testing to sustain her health to a recuperative status that would allow her

         to endure all four days of testing during the entire exam session after she left the

         Uptown Tower.

  271.   The NMBBE is responsible for consequential health costs in 2020 from breaching

         the 2019 “Agreement.”

  272. The Plaintiff suffered and remained to test is because she was of near-exact

         preparation and fully prepared to pass the exam.

  273. However, the NMBBE abused its authority and power as a state entity by

         intentionally inflicting further harm on the Plaintiff when the NMBBE selected

         not to respond so that due process appropriately occurred, as required duty-bound

         by law to respond and inform before over a year later by the ADA and New Mexico

         Statutes.

  274. The NMBBE has continued to intentionally inflict such harm to date.

  275. Members of the NMBBE also failed to satisfy the tenets for the New Mexico Rules

         of Professional Conduct per Article 4.16 (401-404) and Article 8.16 (801-805) to

         reply to communication in a timely manner.

                             FOURTH CAUSE OF ACTION
                               FOURTH CLAIM FOR RELIEF:

                BREACH OF THE RESTATEMENT (SECOND) OF CONTRACTS

                     OF THE NEW MEXICO BOARD OF BAR EXAMINERS



                                                                                          49
Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 50 of 67




                          TESTING ACCOMMODATIONS POLICY

                    UNDER THE AMERICANS WITH DISABILITIES ACT

                                (42 U.S.C. §§ 12101 ET SEQ.)

  276.   The NMBBE, under the direction of the NCBE, breached its contract with test

         takers in the “Testing Accommodations Policy,” as its own procedure because the

         NMBBE guaranteed nondiscriminatory conduct in administering the exam and

         failed to perform as guaranteed.

  277.   The “Testing Accommodations Policy,” published to examinees indicated:

         It is the policy of the New Mexico Board of Bar Examiners ("Board") to
         administer the bar examination and all other services provided by its office in a
         manner that does not discriminate against a qualified applicant with a disability.
         An applicant with a disability who is otherwise eligible to take the bar
         examination may file a request for reasonable testing accommodations if, by
         virtue of a disability, the applicant cannot demonstrate under standard testing
         conditions that the applicant possesses the knowledge and skills to be admitted to
         the State Bar of New Mexico.

  278.   The NMBBE and the NCBE are joint promisors of the policy under the ADA, as

         the NMBBE functions by the supervision of NCBE, which provides support to

         jurisdiction exam administrators before, during, and after each exam

         administration; provides psychometric consulting, research, and data forensics

         services to jurisdictions; provides admission-related services to applicants on

         behalf of jurisdictions; sponsor a wide range of educational events for jurisdiction

         bar examiners and bar admission administrators, legal educators, and states'

         highest courts, including the Annual Bar Admissions Conference and other




                                                                                          50
     Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 51 of 67




                     conferences, seminars, and workshops throughout the year; and provides training

                     for jurisdiction for each exam administration and process.37

          279.       The NMBBE failed to perform its legal duty and obligation under the ADA to

                     avoid discriminating in any manner toward disabled test takers because the

                     NMBBE is a professional licensure entity and governmental state agency subject

                     to Title II and Title III of the ADA.

          280.       The NMBBE’s prejudicial misconduct to not render information fairly

                     demonstrated an inadequacy in the fairness of publishing information for test

                     candidates to prepare for the exam.

          281.       The NMBBE failed to offer performance once it did not render performance

                     properly, as the NMBBE did not reply to the Plaintiff’s previous inquiries by

                     sharing the testing location in September 2019-December 2019.

          282.       The test location was not to be published until the admission ticket was mailed,

                     per the NMBBE policy and direct communication via telephone and email. The

                     information communicated in advance helps to prevent supplement costs and

                     travel extremities for the Plaintiff before, during, and after the exam.

          283.       The NMBBE’s failure to share the testing location information was material to

                     the Plaintiff’s travel from a different state to the test site and from the other side

                     of the city daily in the morning via paratransit to the test site. Travel to the test

                     site involved unwarranted costs and extra medical care because of the health

                     necessity to prepare for and to decrease complications with travel.



37
   See the Mission, Vision, Core Values, and Mission Fulfillment of the National Conference of Bar Examiners at https://www.ncbex.org/about/
that explicitly details the management it has of jurisdictional procedures for the bar exam.



                                                                                                                                        51
Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 52 of 67




  284.   The Plaintiff did not deserve the injustice of the financial and health consequences

         from not having germane information in advance that benefitted other test

         candidates, but not her, in particular since the information was not to be published

         until the admission ticket was mail to each candidate, per the NMBBE policy.

  285.   The NMBBE discriminated by giving testing location information months in

         advance to other examinees which was an inequitable dissemination of pertinent

         public exam information, who were then able to obtain lodging within walking

         distance of the Uptown Tower in advance of the exam (the peers lodged in a hotel

         physically next door to the tower). The Plaintiff learned her first day of testing

         upon arrival at the Uptown Tower.

  286.   At the Uptown Tower in February 2020, peers taking the exam with the Plaintiff

         indicated having confirmation by Fall and Winter 2019 of the testing location; the

         NMBBE shared, per the peers, hotel information in advance permitting lodging

         to be obtained by the peers adjacent to the testing site. Peers were within walking

         distance of the Uptown Tower daily as a result.

  287.   The NMBBE was discriminatory in conduct by not giving the Plaintiff the same

         testing center information peers obtained in Fall and Winter of 2019, though she

         inquired. The Plaintiff tried to seek clarity since September 2019 of the testing

         location because the temperature and accommodations requested for the

         environment greatly and rigorously impact her multiple disabilities.

  288.   The NMBBE caused the Plaintiff to pay for extra services via ADA reciprocity

         in New Mexico as a visiting paratransit rider certified from Louisiana under the

         laws of the Federal Transit Administration (FTA).



                                                                                          52
     Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 53 of 67




           289.        The NMBBE’s discriminatory dissemination of information to test candidates

                       resulted in supplement paratransit costs and assistance for the Plaintiff’s transport

                       to and from the testing center of the Uptown Tower in February 2020. Paratransit

                       is a federally regulated38 program as a bus service for certified eligible disabled

                       individuals.

           290.        The service requires scheduling starting at 14 days in advance in some

                       jurisdictions and not less than 2 days from the date of travel, as the times for

                       pickup and returns typically vary are 1 hour to 2 hours in advance to impartially

                       accommodate riders due to factors such as how many buses are available, how

                       many people are riding at the time, etc.

           291.        The NMBBE’s discrimination caused the Plaintiff to pay for extensive paratransit

                       services; the Plaintiff was scheduled by at least 5:30am for pick up to arrive at

                       the Uptown Tower for testing by 6-6:15am in February 2020 to ensure arrival

                       before testing started, as agreed in the contract. The timing was not optional due

                       to the guidelines of paratransit at the time, service routes available in the morning,

                       and the number of passengers being transported. The Plaintiff had to awake hours

                       early before the exam, travel across town on paratransit purchased for, and arrive

                       hours early to the testing site in the freezing winter weather.




38
   The Americans with Disabilities Act (ADA) requires public transit agencies that provide fixed-route service to provide service to people with
disabilities who cannot use the fixed-route bus or rail service because of a disability. The ADA regulations specifically define a population of
customers who are entitled to this service as a Civil Right. The regulations also define minimum service characteristics that must be met for this
service to be considered equivalent to the fixed-route service it is intended to complement. Paratransit services are meant to provide a
transportation option for those individuals who are unable to use the fixed-route bus or rail system serving their location, and these services are
flexible in their scheduling and routing, allowing them to accommodate the specific needs of their riders. See
https://www.nadtc.org/about/transportation-aging-disability/ada-and-paratransit/.



                                                                                                                                               53
Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 54 of 67




  292.   The extra emotional, mental, and physical distress on the Plaintiff’s body due to

         excessive travel combined with the testing site surroundings did not offer

         equitable testing as that of correctly accommodated testers for their individual

         disabilities or non-accommodated test candidates.

  293.   The NMBBE violated and breached the contractual “Agreement” based solely on

         medical recommendations to avoid such detriments during traveling to the test.

         For example, the Plaintiff took extraordinary precautions while traveling; for

         instance, she purchased flights based on times that would not cause her health to

         decline and to help maintain some level of eustress.

  294.   The NMBBE failed to inform the Plaintiff of the location knew of the definite

         location once the admission ticket was obtained in February 2020, near a week

         prior to the exam, because the Plaintiff was not privy to learning the test location

         in Fall and Winter 2019—unlike other ADA examinees.

  295.   Conclusively, scheduling travel and accommodations in advance was not an

         option for the Plaintiff to prepare well as it was for peers testing, which is

         discriminatory.

                              FIFTH CAUSE OF ACTION

                                FIFTH CLAIM FOR RELIEF:

               BREACH OF THE RESTATEMENT (SECOND) OF CONTRACTS

                    OF THE NEW MEXICO BOARD OF BAR EXAMINERS

         WHAT TO BRING AND WHAT NOT TO BRING PROHIBITION POLICY

                    UNDER THE AMERICANS WITH DISABILITIES ACT

                                (42 U.S.C. §§ 12101 ET SEQ.)



                                                                                          54
Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 55 of 67




  296.   The NMBBE breached the “What to Bring and What Not to Bring” prohibition

         policy below under 42 U.S.C. §§ 12101 et seq. by not equitably adhering to its

         own rules daily for all test candidates during the exam:

         Prohibited Items
         Examinees are not allowed to bring any items to the test exam building* other
         than those items specifically allowed (see above). The following are examples of
         prohibited items:
         Any electronic device, including but not limited to:

         •   Cell, smart, or mobile phones (unless stored through cell phone storage
             program)
         •   Fitness trackers, watches, smart watches, clocks, or timers
         •   Bags of any kind, including briefcases, handbags, suitcases, laptop bags or
             sleeves, or backpacks
         •   Written materials (including books and notes), scratch paper, post-its,
             newspapers, or magazines or paper of any kind
         •   Media players or tablets
         •   Calculators
         •   Headphones, ear buds, ear plugs
         •   Language translators
         •   Picture-taking devices
         •   Data storage devices
         •   Mouse pads, pens, pencils, highlighters, rulers, or erasers
         •   Earmuffs, hats, scarves, headbands, and/or hoods (except pre-authorized
             religious apparel)
         •   Food or beverages (unless pre-authorized for medical reasons)
         •   Firearms or other weapons

         Other prohibited items, including but not limited to:

         •   Food, gum, candy (except in lunch bag)
         •   Uncovered beverages or beverages greater than 12 oz. –water and coffee will
             be provided at the test center
         •
         * PLEASE NOTE: The exam building is the building in which the exam is
         administered. There is no storage available in the exam building; if an item is
         prohibited, you may not bring it into the exam building, although you may leave
         it in a car in the convention center parking garage. Please plan accordingly.
         Testing staff is not responsible for lost or stolen items.

         In addition, on WEDNESDAY, no laptops.


                                                                                      55
Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 56 of 67




         Rev. 2/2020

         Notice to Examinees: Prohibited Behaviors

         The National Conference of Bar Examiners (NCBE) holds the copyright to the
         UBE and its content, and exam content may be considered for reuse in future
         exams or in copyrighted educational materials. Both disclosure of exam content
         and cheating on a test are prohibited, as such practices undermine the integrity
         and fairness of the examination process.

         The following conduct is prohibited and may result in immediate dismissal from
         the test center and/or cancellation of the examinee’s score:

     •   bringing prohibited electronic devices (whether turned on or off) or other
         prohibited items to the exam building
     •   taking test materials, prohibited electronic devices, or other prohibited items out
         of the exam room during any scheduled or unscheduled break or at the conclusion
         of the testing period
     •   causing a disruption or disturbance
     •   copying answers from another examinee or sharing answers with another
         examinee
     •   continuing to type, write, or erase after a supervisor has instructed examinees to
         stop

  323.   If examinees observe rule violations, examinees must ethically report the

         transgressions or could be penalized.

  324.   The NMBBE and NCBE did not ethically resolve the prohibition, yet the Plaintiff

         demonstrated integrity by reporting the prohibition. The NCBE is responsible for

         the training of jurisdiction graders following all exams administered and for

         providing score services with other admission-related services to applicants

         before, during, and after the bar exams.

  325.   Starting February 25, 2020, the NMBBE failed to address daily prohibited

         conduct reported by the Plaintiff and that NMBBE test proctor, Juanita, also

         observed. The Plaintiff reported that the examinee in the adjacent room with a

         glass window in the hallway by the front door had prohibited item(s). For




                                                                                         56
     Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 57 of 67




                      example, the test taker brought and utilized a hard shell laptop sleeve during the

                      exam, which is not permitted along with other laptop covers of any type by the

                      regulations.

           326.       The purpose of the policy rule is to deter cheating, as laptop shells or cases can

                      hide information beneficial for exam answers, which is dishonest.

           327.       Defendant Martin emailed definite feedback on February 21, 2020, at 11:23 AM

                      CT enforcing and asserting the rules.

           328.       Therefore, the Plaintiff verbally cited the policy and inquired of the status of the

                      prohibited conduct February 25-28, 2020, as the candidate showed to test daily

                      with the prohibited item during the exam.

           329.       The Plaintiff removed her laptop sleeve of the exact colorful hard shell with

                      affixed Visual Impairment devices (AIs) not approved prior to the exam.

           330.       However, the NMBBE passed the examinee and did not investigate the official

                      report accordingly.39 Thus, the NMBBE, which performs by the direction of the

                      NCBE, breached the Restatement (Second) of Contracts under the ADA.

           331.       The NMBBE, as a government agency, materially breached fairly performing the

                      policy because the government agency failed to address the prohibition, so there

                      was not a result of immediate dismissal from the test center and/or cancellation

                      of that examinee’s score.

           332.       The examinee’s name was published on the NMBBE’s web page as passing for

                      the Bar Exam once the NMBBE eventually repaired the web page. The first


39
  See What to Bring and What Not to Bring, Notice to Examinee: Prohibited Behaviors published by the New Mexico NMBBE of Bar Examiners
Revised 2/20. Read Cover Memo file emailed April 2021 and in 2020 that each NMBBE member obtained directly but did not respond to via
United States Certified Mail confirmation, as exchanges of communication regarding Executive Director Sophie Martin, Esq. are in the content.
The lack of response is a violation of Due Process Rights.



                                                                                                                                         57
     Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 58 of 67




                     weblink the NMBBE formed and published malfunctioned. The second weblink

                     the NMBBE distributed published the data, which is part of the NMBBE’s

                     administrative incompetence pattern harmfully incessantly to the Plaintiff.40

          333.       The continual prohibition caused resulted in inequitable treatment of the Plaintiff

                     among other test candidates and nonperformance by the NMBBE.

          334.       The NMBBE prohibited comportment reported during the exam was unfairly

                     marginalized and unaddressed as required by the NMBBE’s 2020 “What to Bring

                     and What Not to Bring, Notice to Examinee” prohibition policy.

          335.       February 28, 2020, the NMBBE Test Proctor informed that she reported the

                     prohibition to the NCBE Test Administrator and Defendant Martin As a new

                     proctor, she was unsure of the policies and said that she was not trained in how

                     to handle issues of this nature and did not obtain a copy of the policies prior to

                     the copy supplied at the testing location. The proctor informed the Plaintiff to,

                     “...discuss the violation with Ms. Martin when she contacts you in a few days.”

          336.       To date, the NCBE, NMBBE supplement members, and Defendant Martin. have

                     not contacted the Plaintiff regarding the prohibition.

                                              SIXTH CAUSE OF ACTION

                                                 SIXTH CLAIM FOR RELIEF:
                           VIOLATIONS OF THE NEW MEXICO HUMAN RIGHTS ACT
 (New Mexico Statutes, Chapter 28, cited as the “New Mexico Human Rights Act,” Articles 1,
                                         7, and 10)




40
  See previous Cover Memo file emailed April 2021 and in 2020 that each of the NMBBE obtained directly but did not respond to via United
States Certified Mail confirmation, as the content shares damages and violations correlatively. See the updated Cover Memo file with damages
pursued through April 2021. The lack of response is a violation of Due Process Rights.



                                                                                                                                        58
Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 59 of 67




  337.   Plaintiff Jane Doe realleges and incorporates by reference set forth in paragraphs

         1-336.

  338.   The Defendants offer the Uniform Bar Examination in New Mexico and make

         determinations about accommodations that will be provided and permitted for

         individuals with disabilities who will test, such as the Plaintiff.

  339.   The Plaintiff is an individual with a disability by the denotation expressed in the

         New Mexico Human Rights Act, New Mexico Statute § 28-1-2.

  340.   Defendants deliberately discriminated against the Plaintiff on the basis of her

         disability by denying her Due Process and proper accommodations during a

         professional licensing exam, and disabled individuals must be afforded an equal

         opportunity to demonstrate her aptitudes and achievement levels.

  341.   The Defendants willfully failed to provide reasonable accommodations. New

         Mexico Human Rights Act, New Mexico Statute § 28-1-7.

  342.   The Defendants continue to discriminate against the Plaintiff insofar as the

         Defendants denied her Due Process for over a year and a half (over 365 days) and

         the Defendants have made no affirmative steps to undo the harm their conduct

         has caused. New Mexico Human Rights Act, New Mexico Statute § 28-1-10.

  343.   Further, the NMBBE, as a government actor, abused its authority and power

         under the New Mexico Civil Rights Act (House Bill 4); while the Act may not

         apply to pre-dated legal claims, the Act is significant by indicating a specific need

         to have a federal law doctrine prohibiting a public body, or those acting on the

         public body’s behalf, from eliminating the abuse of power.




                                                                                           59
Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 60 of 67




  344.   Congress imposed strict ADA standards of conduct on State NMBBEs of Bar

         Examiners and similar entities to avoid abuse of their powers to license adults,

         and the Defendants failed to comply.

  345.   The Defendants failed to act in good faith.

  346.   The Defendants ’failure to remediate its discrimination continues to compromise

         the Plaintiff’s career and health regarding the attainment of employment and

         distress of the discriminatory practices. The Defendants maintain records of the

         Plaintiff’s performance under discriminatory conditions, and those records hinder

         Plaintiffs ’job search and career prospects.

  Wherefore, Plaintiff demands judgment against the Defendants as follows:

         a) Compensatory damages;

         b) Punitive damages;

         c) Attorney fees;

         d) Interest, and

         e) For such other relief as the Court deems just and proper.

                        SEVENTH CAUSE OF ACTION

                            SEVENTH CLAIM FOR RELIEF:
             VIOLATIONS OF THE NEW MEXICO CIVIL RIGHTS ACT
                       (New Mexico Civil Rights Act 10:6-2)

  347.   Plaintiff incorporates by reference the allegations contained in paragraphs 1-346

         as if the same were fully set forth herein.

  348.   At all times herein mentioned Defendants were acting under the color of State

         law as employees of the Defendants, NMBBE and NCBE.



                                                                                       60
Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 61 of 67




  349.   The New Mexico NMBBE of Bar Examiners are therefore responsible and liable

         for the acts of its employees, agents, and representatives under the principle of

         Respondeat Superior is committed within their scope of employment.

  350.   The aforementioned acts in this Complaint violated the New Mexico Civil Rights

         Act because under the color of state law Defendants violated Plaintiffs

         Constitutional Rights of ADA Violations and other violations of the New Mexico

         Civil Rights Statute and New Mexico and the Constitution of the United States.

  351.   As a direct and proximate result of the Acts alleged herein, Plaintiff was caused

         and will continue in the future because to experience pain and suffering and

         permanent physical, mental and emotional injury. Furthermore, as a result of said

         acts by Defendants, the Plaintiff has incurred and will continue to incur

         significant medical and vocational expenses until the wrongdoings are remedied.

  352.   Wherefore, Plaintiff demands judgment against the Defendant as follows:

         a) Compensatory damages;

         b) Punitive damages;

         c) Attorney fees;

         d) Interest, and

         e) for such other relief as the Court deems just and proper.

                         EIGHTH CAUSE OF ACTION

                            EIGHTH CLAIM FOR RELIEF:

                             (Section 1983 Conspiracy)

  353.   Plaintiff incorporates by reference all allegations contained in the paragraphs 1-

         352.




                                                                                        61
Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 62 of 67




  354.   Defendants conspired to violate Plaintiff's constitutional rights.

  355.   Defendants conspired and acted in bad faith in violation of 42 U. S. C. Section

         1983 and section 1986; the 4th, 5th, 8th, and 14th amendments in the Constitution

         of the United States; and the New Mexico State Constitution of interrelated state

         laws.

  356.   As a direct and proximate result of the acts alleged therein, Plaintiff was caused

         and will continue in the future to be caused to experience pain and suffering and

         permanent physical, mental and emotional injury.

  357.   Wherefore, Plaintiff demands judgment against the Defendants as follows:

         a) Compensatory damages;

         b) Punitive damages;

         c) Attorney fees;

         d) Interest, and

         e) for such other relief as the Court deems just and proper.

                                  NINTH CAUSE OF ACTION

                                    NINTH CLAIM FOR RELIEF:

                                       (Failure to Intervene)

  358.   Plaintiff repeats, reiterates, and realleges each allegation contained in paragraphs

         1-357.

  359.   Defendants had an affirmative duty to intervene on behalf of Plaintiff whose

         constitutional rights were being violated in the presence of other employees.

  360.   The Defendants failed to intervene to prevent the unlawful conduct described

         herein.


                                                                                          62
Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 63 of 67




  361.   As a result of the foregoing, Plaintiff's liberty was restricted for an extended

         period due to medical care required post the exam; she was subjected to violations

         of her state and federal rights.

  362.   Wherefore, Plaintiff demands judgment against the Defendant as follows:

         a) Compensatory damages;

         b) Punitive damages;

         c) Attorney fees;

         d) Interest, and

         e) for such other relief as the Court deems just and proper.

                                  TENTH CAUSE OF ACTION
                                    TENTH CLAIM FOR RELIEF:
                                        (Municipal Liability)
  363.   Plaintiff incorporates by reference the allegations contained in paragraphs 1-362.

  364.   Defendants, collectively and individually, while acting under the color of state

         law, engaged in conduct that contained a custom, usage, practice, procedure, or

         rule of the respective municipality/authority, which is forbidden by the

         Constitution of the United States.

  365.   The aforementioned customs, policies, usages, practices, procedures, and rules of

         the NMBBE included, but were not limited to, discriminating against individuals

         needing ADA accommodations without due process.

  366.   In addition, the NMBBE engaged in policies, customs, and practices of screening,

         hiring, training, retraining, and supervising its employees, which was the moving

         force behind the violation of Plaintiff's rights as described herein.




                                                                                        63
Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 64 of 67




  367.   As a result of the failure of the NMBBE to properly recruit, screen, train,

         discipline, and supervise its members, including the individual Defendants,

         Defendants have tacitly authorized, ratified, and has been deliberately

         indifferent to, the acts and conduct complained of herein.

                               ELEVENTH CAUSE OF ACTION

                             ELEVENTH CLAIM FOR RELIEF:

                                      (Attorney's Fees)

  368.   Plaintiff incorporates by reference all the allegations contained in paragraphs 1

         through 367 as if the same were fully set forth herein.

  369.   Plaintiff alleges that the facts set forth herein above support a Cause of Action to

         enforce 42 U. S. C. 1983, et seq., And as such Plaintiff is entitled to Attorney’s

         Fees from Defendants pursuant to 42 U. S. C. §1988.

  370.   Wherefore, Plaintiff demands judgment against the Defendants as follows:

         a) Compensatory damages;

         b) Punitive damages;

         c) Attorney fees;

         d) Interest, and

         e) for such other relief as the Court deems just and proper.

                                          CONCLUSION
  371.   The NMBBE and NCBE:

         a) failed to provide the accommodations reasonable to accomplish;

         b) admitted unlawfully and purposefully ignoring multiple grievances filed for

            over a year;


                                                                                          64
Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 65 of 67




         c) caused further decline to Jane Doe’s health from the distress of the

             maltreatment; and

         d) derailed Jane Doe’s encore career she prepared to begin.

  372.   The foregoing customs, policies, usages, practices, procedures and rules of the

         Defendants constituted deliberate indifference to the well-being, and

         constitutional rights of Plaintiff and were the direct and proximate cause and the

         moving force of the constitutional violations suffered by Plaintiff as alleged

         herein.

  373.   Defendants, collectively and individually, were directly and actively involved in

         violating Plaintiff’s constitutional rights.

  374.   Wherefore, Plaintiff demands judgment against the Defendant as follows:

         a) Compensatory damages;

         b) Punitive damages;

         c) Attorney fees;

         d) Interest, and

         e) for such other relief as the Court deems just and proper.

                                      PRAYER FOR RELIEF

  WHEREFORE, Plaintiff Dr. Jane Doe prays the Court grant the following for relief:

         Declaratory relief, finding that the Defendants violated the Americans with

  Disabilities Act (“ADA”), Section 504 of the Rehabilitation Act of 1973 (“Section 504”),

  the New Mexico State Constitution Article II, Bill of Rights, Section 18, and the New

  Mexico Human Rights Act, Articles 1, 7, and 10 pursuant to 28 U.S.C. § 1367.




                                                                                        65
   Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 66 of 67




              a)       Enter a judgment for compensatory damages in favor of the Plaintiff in

                       the amount proven at trial before a jury that would fully compensate the

                       Plaintiff for the alleged injuries resulting from the Defendants’ mal

                       conduct.

              b)       Enjoin the Defendants from sustaining and from reporting unverified

                       records of improper examination results asserted to be the Plaintiff’s

                       received under discriminatory conditions.

              c)       Alleviation by the Defendants because of their continuing consequences

                       for their discriminatory test administration, processing, scoring, and

                       reporting wrongfully encumbering the Plaintiff’s encore vocation.

       375.   Award reasonable attorneys’ fees and court costs for Plaintiff.

       376.   Grant such other relief as it deems just and equitable.

                                               JURY DEMAND

377.   Plaintiff hereby demands a trial by jury on all issues.

Dated: July 30, 2021
                                              Respectfully submitted,


                                              /s/ Taylor Zangara, Attorney at Law
                                              Taylor Zangara, Esq.
                                              Zangara Law Office, P. A.
                                              215 Beimer Street
                                              Taos, New Mexico 87571
                                              +1 (575) 770 4770
                                              taylor@zangaralaw.com


                                              and




                                                                                            66
Case 1:21-cv-00709-GBW-SCY Document 1 Filed 07/30/21 Page 67 of 67




                               /s/ Lisa Cleveland, Attorney at Law
                               Lisa Cleveland, Esq.
                               Cooke Chevalier, LLC
                               2626 East 14th Street
                               Suite 205
                               Brooklyn, NY 11235
                               +1 (917) 971 0401
                               lisac@cookechevalier.com
                               Counsels for the Plaintiff




                                                                     67
